Citation Nr: 0414326	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  00-08 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for right hand disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from February 25 to April 
9, 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied service connection for 
residuals of a right hand fracture.  

In July 2002, the Board ordered further development of the 
evidence in the veteran's case.  Thereafter, his case was 
sent to the Board's Evidence Development Unit (EDU), to 
undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denied 
appellants "one review on appeal to the Secretary" when the 
Board considered additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the VA 
General Counsel issued a precedent opinion that concluded 
that DAV did not prohibit the Board from developing evidence 
in a case before it, provided that the Board did not 
adjudicate the claim based on any new evidence it obtained 
unless the claimant waived initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development through the Board's EDU.  

Recently, in light of the Federal Circuit's decision and 
other policy considerations, VA determined that VBA would 
resume all development functions.  Aside from the limited 
class of development functions that the Board was statutorily 
permitted to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), 
all evidence development would be conducted at the RO level.  

Thus, when this matter was previously before the Board in 
October 2003, it was remanded for review of the record and 
issuance of a supplemental statement of the case.  In January 
2004, a supplemental statement of the case was issued 
informing the veteran that the denial of the claimed benefit 
had been continued.  The matter has been returned to the 
Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  A fracture of the right wrist clearly and unmistakably 
preexisted the veteran's period of active duty, and there is 
clear and unmistakable evidence that the right wrist fracture 
did not undergo permanent pathological advancement during 
service.  Osteoarthritis of the right wrist is not shown to 
be present until many years following service.  


CONCLUSION OF LAW

Right hand disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In so finding, the Board notes that the RO made several 
attempts to obtain the veteran's complete service medical 
records.  These attempts proved futile.  In March 2003, the 
National Personnel Records Center (NPRC) responded that it 
had conducted an extensive and thorough search of the records 
among its holdings and was unable to locate the records 
requested by the RO.  NPRC stated that either the records did 
not exist, NPRC did not have them, or further efforts to 
locate them at NPRC would be futile.  

The Board notes that the RO did not provide notice of the 
veteran's rights and responsibilities under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, until after the initial rating decision 
denying the claim.  However, this appeal has been adequately 
developed and is ripe for decision.  The Board is of the 
opinion that no useful purpose would be served by remanding 
the case to the RO for a de novo adjudication of the claim 
herein addressed in an effort to redress the fact that the 
timing of the notice did not follow the precise sequence 
suggested by the provisions of the VCAA.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Remanding the case for 
this purpose would exalt form over substance without any true 
benefit accruing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Although the Court in Pelegrini indicated that the VCAA and 
its implementing regulations require that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim, a General Counsel Precedent Opinion 
rendered in February 2004 held that 38 U.S.C. § 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
and was not aggravated by such service will rebut the 
presumption.  38 U.S.C.A. § 1111.  

The service medical records are sparse.  An entrance 
examination if performed, is not of record.  A service record 
shows that when the veteran underwent a "PHYSCIAL INSPECTION 
AT TIME OF INDUCTION," no defects not otherwise recorded on 
a Standard Form 88 were noted.  The examination for service 
separation on April 9, 1952, shows that a history of old 
fracture of the right wrist was noted.  Although the 
veteran's upper extremities were found to be abnormal on 
examination, this is an apparent reference to the history of 
old right wrist fracture noted.  Although the veteran 
concedes that the fracture preexisted service, he contends 
that the wrist fracture was aggravated doing physical 
training, including push-ups, during basic training.  
However, the absence of any increase in disability of the 
wrist fracture during service is shown by the fact that the 
disability was not considered disabling (NCD) when examined 
for separation.  In a period of service that lasted only a 
month and a half, aggravation of the preexisting wrist 
fracture should have been apparent when the veteran was 
examined for separation, yet it was not.  Moreover, the 
report of his separation examination indicates that the 
veteran was being discharged from the Marine Corps for the 
convenience of the government (COG) and not as a result of 
physical disability.  The veteran was given a General 
Discharge under Honorable Conditions.  

The recent private medical evidence shows that the veteran 
has a deformity of the right hand that, it is claimed, keeps 
him from working.  Private X-rays of the right wrist in 
September 1999 visualized an apparently old subluxation at 
the radiocarpal joint with loss of radiocarpal joint space 
and volume loss at the dorsal aspect of the distal right 
radius.  The record is devoid of any competent medical 
evidence attributing the current right hand disability to 
service or any incident in service.  

The history elicited on a VA orthopedic examination in 
November 2002 shows that the veteran sustained a fracture of 
his right wrist when he was nine years old.  The veteran said 
that he reinjured his right wrist while doing push-ups and 
handling a rifle in service.  He claims that his right wrist 
condition was aggravated by training.  He now complained of 
constant right wrist pain, swelling, and decreased range of 
motion and strength of the wrist.  An examination showed a 
medial styloid protuberance deformity.  The diagnoses were 
deformity and shortening of the right distal radius with 
narrowing of the radiocarpal articular space, secondary to 
old trauma; and osteoarthritis of the right wrist.  

The examiner said that he had reviewed the veteran's medical 
records, and he noted the findings recorded on the report of 
separation examination that are set forth above.  The 
examiner also noted that the veteran had been found 
"qualified for discharge."  The latter finding, which was 
recorded on the report of separation examination, is 
significant, as any finding at separation of current 
disabling residuals of right wrist fracture certainly would 
have been noted and treated.  

Clear and unmistakable evidence is evidence that is 
undebatable.  Vanerson v. West, 12 Vet. App. 254, 261 (1999).  
A finding of clear and unmistakable evidence is based on 
"the evidence as a whole."  Id.  Thus, evidence of a 
prolonged period without medical complaint may be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after service, as evidence of 
whether a preexisting condition was aggravated by service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The absence of any pertinent complaints for many years 
following service supports a finding that the right hand 
disability for which service connection is now sought was not 
aggravated during service.  The formal claims (VA Form 21-
526) filed by the veteran in April 1997 and November 1998 
both indicate that the veteran did not receive treatment for 
the claimed disability during the many years that elapsed 
between his separation from service and his initial claim for 
compensation benefits.  Osteoarthritis of the right wrist was 
not noted on separation examination and is first documented 
decades following the veteran's separation from service.  
Although the osteoarthritis is probably a long-term residual 
of the right wrist fracture, the record is completely devoid 
of any evidence showing that the osteoarthritis developed 
during the veteran's brief period of active service such as 
to constitute permanent pathological advancement of the 
preexisting wrist fracture.  Although it is possible that the 
veteran experienced some right wrist symptoms during basic 
training, temporary or intermittent flare-ups during service 
of a preexisting injury are not considered aggravation of the 
injury unless the underlying condition, as contrasted to the 
symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 
(1996).  

The evidence as a whole demonstrates that the right wrist 
fracture clearly and unmistakably preexisted service, and 
there is clear and unmistakable evidence that it did not 
undergo any permanent worsening during the veteran's brief 
period of service.  It is significant that no indications of 
right wrist problems such as pain, swelling, erythema, or 
decreased range of motion or strength were noted at 
separation.  The veteran himself claims that the wrist 
fracture was aggravated during basic training, but the 
symptoms that he is competent as a layperson to have observed 
were not noted at the time that they should have been.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (a claimant is 
capable of providing evidence of symptomatology but, as a 
layperson, is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing 
the symptoms).  This is not the mere absence of complaint; 
the examiner noted only a history of an old right wrist 
fracture when he specified the abnormality noted on 
examination of the upper extremities.  The evidence as a 
whole establishes that the veteran sustained a right wrist 
fracture long before service that was not found to be 
disabling or even symptomatic when he was separated from 
service and that he did not receive treatment for residuals 
of the fracture until many years following service.  This 
leads to the undebatable conclusion that the right wrist 
fracture was not aggravated during his 44 days of active 
duty.  It follows that the claim for service connection for 
right hand disability must be denied.  


ORDER

Service connection for right hand disability is denied.  


REMAND

The record shows that the veteran's initial formal claim (VA 
Form 21-526) for VA benefits was treated by the RO as a claim 
for non-service-connected pension benefits.  See 38 C.F.R. § 
3.151(a) (2003).  In July 1997, the RO denied the claim.  
Correspondence dated in October 1997 and received at the RO 
the following month shows that the veteran disagreed with the 
RO's determination and requested a statement of the case.  A 
statement of the case was not provided.  As the claim for 
service connection for right hand disability was not 
adjudicated until July 1999, the veteran's notice of 
disagreement could only have been with the denial of pension 
entitlement.  See Cates v. Brown, 5 Vet. App. 399, 400 (1993) 
(a notice of disagreement may not precede the adjudicative 
determination the claimant is attempting to appeal).  

Because the issue of entitlement to non-service-connected 
pension benefits has not been addressed in a statement of the 
case, the Board finds that the veteran has a notice of 
disagreement pending on that issue and that he must be 
furnished a statement of the case and given the appropriate 
period of time in which to submit a substantive appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (Board must assume 
jurisdiction of issues for which an appeal has been initiated 
and remand the matter for issuance of a statement of the case 
where the RO has failed to do so).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO through the 
Appeals Management Center (AMC) in Washington, D.C., for the 
following action:  

The RO should furnish the veteran and his 
representative a statement of the case 
and provide them an opportunity to submit 
a substantive appeal on the issue of 
entitlement to a permanent and total 
rating for pension purposes.  The veteran 
and his representative are reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely substantive appeal must be 
submitted following issuance of a 
statement of the case.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified, but he may submit 
additional evidence and argument on the matter remanded 
herein.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



